COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 EL PASO COMMUNITY MHMR                                          No. 08-18-00183-CV
 D/B/A EMERGENCE HEALTH                         §
 NETWORK AND EMERGENCE                                              Appeal from the
 HEALTH NETWORK,                                §
                                                                  327th District Court
                             Appellants,        §
                                                               of El Paso County, Texas
 v.                                             §
                                                                (TC# 2018-DCV-0919)
 DIANA BILLINGSLEY,                             §

                               Appellee.        §

                                MEMORANDUM OPINION

       The parties have filed a joint motion to lift the abatement and dismiss the appeal because

the parties have settled the dispute between them. See TEX.R.APP.P. 42.1(a)(2). The appeal is

reinstated. Further, we grant the motion and dismiss the appeal. Pursuant to the parties’

agreement, costs of the appeal are taxed against the party incurring same. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
May 24, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.